Citation Nr: 0216081	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for poor leg 
circulation.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955. 

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, dated in February and September 1998.  In pertinent 
part of the February 1998 decision, the RO denied the 
veteran's claims of entitlement to service connection for 
poor leg circulation, varicose veins, prostate cancer, and 
sleep apnea.  In pertinent part of the September 1998 
decision, the RO denied the veteran's claim of entitlement to 
service connection for PTSD. 

In November 1999, the Board of Veterans' Appeals (Board) 
denied, inter alia, the veteran's claims of entitlement to 
service connection for poor leg circulation, varicose veins, 
prostate cancer, and sleep apnea.  It remanded the claim of 
entitlement to service connection for PTSD to the RO for 
further development.

In December 2000, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the portion of 
the November 1999 Board decision that denied service 
connection for poor leg circulation, varicose veins, prostate 
cancer, and sleep apnea.  In May 2001, the Board remanded 
these issues for further development.  Review of the actions 
performed by the RO reveals that the mandates of the November 
1999 and May 2001 remands have been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that the veteran has pursued additional 
issues during the course of this appeal.  None of these 
issues, however, are before the Board at this time.  The RO 
granted some of the veteran's claims and the veteran withdrew 
others in August 2002 in accordance with 38 C.F.R. § 20.204.  
The issues that remain in appellate status are as stated in 
the caption of this decision.

Despite several efforts, VA has been unable to obtain service 
records, including medical, disciplinary and performance 
records, which are presumed lost in the 1973 National 
Personnel Records Center (NPRC) fire.  In cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of this veteran's claim is undertaken with 
this duty in mind. 


FINDINGS OF FACT

1.  There is no evidence of record that demonstrates the 
veteran's current poor leg circulation is due to or 
aggravated by service.

2.  There is no evidence of record that demonstrates the 
veteran's varicose veins are due to or aggravated by service.
 
3.  There is no evidence of record that demonstrates the 
veteran's prostate cancer is due to or aggravated by service. 

4.  There is no evidence of record that demonstrates the 
veteran's sleep apnea is  due to or aggravated by service. 

5.  The veteran did not engage in combat with the enemy and 
the file contains no credible supporting evidence that a 
stressor event occurred during service; diagnoses of PTSD are 
not related to any verified inservice stressor event.




CONCLUSIONS OF LAW

1.  Service connection for poor leg circulation is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Service connection for varicose veins is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

3.  Prostate cancer was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 1991 & 
Supp. 2002; 38 C.F.R. §§ 3.102, 3.303 (2001).

4.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

5.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claims 
by various documents.  For example, the veteran was advised 
of the applicable criteria concerning service connection by 
the September and November 1998 Statements of the Case (SOC), 
the November 1999 and May 2001 Board remands.  The Board also 
notes that the veteran is represented by a private attorney 
who successfully argued that a remand by the Court was 
necessary to comply with the VCAA; he would presumably know 
the applicable criteria to establish service connection as 
well as the explicit provisions of the VCAA.  The Board notes 
that the VCAA made no change in the substantive statutory or 
regulatory criteria which govern service connection.  In 
addition, the SOC indicated that VA would request any 
pertinent medical records identified by the veteran.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
the veteran submitted a statement in January 2002 noting that 
there were no pertinent records that VA did not have.  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be allowed on a presumptive basis 
for certain specified disorders, if the disability therefrom 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While psychoses and malignant tumors 
are listed among disorders for which presumptive service 
connection is possible, the Board is unable to find evidence 
of prostate cancer or a psychosis within one year of the 
veteran's separation from service in 1955.  As such, service 
connection on the basis of presumed inservice incurrence 
pursuant to §§ 3.307 and 3.309 is not warranted.

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).


A.  Service Connection for Poor Leg 
Circulation, Varicose Veins, Prostate 
Cancer, and Sleep Apnea

Evidence of record provides some support for the veteran's 
contentions that he currently has poor leg circulation, 
varicose veins, prostate cancer, and sleep apnea.  Such 
evidence alone, however, is not sufficient to establish 
service connection.  The record must also show that these 
conditions are related to some aspect of the veteran's period 
of active service.

After careful review of the record, the Board is unable to 
find competent medical evidence that supports a finding that 
any one of these claimed disorders was incurred in or 
otherwise related to active service.  Review of the veteran's 
separation examination (the only service medical record in on 
file), reveals no abnormalities in any system noted.  Review 
of post service medical records dating from the late 1950's 
through the 1980's shows no report of complaints, treatment, 
or diagnoses relating to poor leg circulation, varicose 
veins, prostate cancer, or sleep apnea.

The first evidence of poor leg circulation or varicose veins 
is dated in the early 1990's, when private physicians noted 
that the veteran had lower extremity edema and deep vein 
thrombosis.  VA examination in October 1993 revealed trace 
peripheral edema with diminished posterior tibial and 
dorsalis pedis pulses and mildly superficial varicosity of 
the lower extremities.  Prostate cancer was first shown in an 
April 1993 diagnosis by a private urologist.  The earliest 
evidence of sleep apnea is dated in 1991, when the veteran 
was diagnosed with severe mixed and obstructive sleep apnea 
by VA.   

In addition to the lack of medical evidence regarding these 
disorders prior to 1990, the Board points out that review of 
the veteran's statements regarding the onset of his poor leg 
circulation, varicose veins, prostate cancer, and sleep apnea 
reveals that he does not allege that any of these conditions 
were treated or diagnosed in service.  Furthermore, the 
veteran himself dates the earliest treatment for all of these 
disorders to the early 1990's.

In short, the claimed disorders were not shown during service 
or for decades thereafter.  Furthermore, the medical records 
showing evidence of treatment for the claimed disorders does 
not relate those conditions to service.  Moreover, no 
competent medical evidence on file relates poor leg 
circulation, varicose veins, prostate cancer, or sleep apnea 
to service or a service-connected disorder.   To the 
contrary, on recent VA examination in April 2002, after 
noting the veteran's history of poor leg circulation, 
varicose veins, prostate cancer, and sleep apnea, the 
examiner essentially indicated that these disorders were not 
related to the veteran's period of service.  Specifically, 
the examiner reported that "it would appear that none of 
these appear to have any relationship to his time in the 
military."  He also found that the veteran's "spider veins, 
prostate cancer, and sleep apnea do not appear to be related 
to his military days or aggravated by anything that occurred 
to him while he was in the military."   The Board finds it 
noteworthy that the VA examiner has also indicated that he 
reviewed the veteran's multiple-volume claims folder before 
reaching his conclusions.

With the above noted medical evidence weighing heavily 
against the claims for service connection, and no medical 
evidence showing a nexus between service in the 1950's and 
the claimed disorders first noted decades later, service 
connection for poor leg circulation, varicose veins, prostate 
cancer, and sleep apnea must be denied. 

In sum, the preponderance of the evidence is against the 
claims for service connection for poor leg circulation, 
varicose veins, prostate cancer, and sleep apnea, and the 
benefit-of-the-doubt doctrine is not for application.


B.  Service Connection for PTSD

Service connection for PTSD requires: (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.]  38 C.F.R. § 
3.304(f) (2001).

While the veteran has been diagnosed with PTSD, the Board 
finds that the PTSD diagnoses have not been based on verified 
inservice stressor events.  With regard to this second 
criterion, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38  
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  In this case, the service records to 
the extent available do not show the veteran engaged in 
combat, and it is not contended otherwise.  The veteran did 
not serve in a combat zone, as he was stationed in Korea 
subsequent to the cessation of hostilities and the Korean 
Armistice in July 1953, which is also not in dispute.  Thus, 
his plain assertions of service stressors are not sufficient 
to establish that they occurred; rather, his stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

The Court has held that "'[t]here is nothing in the statute 
or the regulations which provides that corroboration must, 
and can only, be found in the service records."'  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996) (quoting Doran v. 
Brown, 6 Vet. App. 283, 289 (1994)).  However, when a claim 
for PTSD is based on a noncombat stressor, "the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
"[C]redible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence."  Id.

Review of the stressors that the veteran cites as the 
precipitating events to his PTSD reveals that they do not 
allow the search for supporting evidence from official 
sources.  The veteran recalls that unspecified Koreans would 
sneak into their tents at night and steal things.  He did not 
assert that any bodily injury or threat of bodily injury 
occurred concurrent with these incidents.  He also asserts 
that it was cold in Korea during the winter and he had no 
heat and was not issued proper clothing.  He also had a 
difficult trip across the Pacific Ocean.  He asserted that he 
witnessed the immediate aftermath of a member of the motor 
pool's suicide.  He was also a passenger in a vehicle that 
hit a Korean bicyclist.  While stationed in Korea he also 
recalled seeing children missing limbs and poverty that he 
had not witnessed previously.  He recalled seeing a man 
attempt to kill himself in a Jeep.  Finally, he noted that he 
was so hungry on one occasion that he ate donuts that had 
been dropped on the ground, despite being told not to ever 
eat anything that had touched foreign ground.

As noted above the veteran's service personnel records are 
not available.  However, they would merely confirm the 
veteran's presence in Korea and his duties.  He has not 
alleged that he was treated in service for any type of 
nervous disorder, nor has he alleged that his performance 
evaluations would have reflected the occurrence of stressors 
or any emotional distress affecting his ability to perform 
his duties.

Review of the statement submitted by A.L. reveals that it 
offers no corroboration for the specific events identified by 
the veteran.  Mr. L. generally corroborates the guard duty 
required of the veteran but mentions no stressors.

The veteran has submitted copies of letters he wrote to his 
future wife and family while stationed overseas.  While they 
do note general dissatisfaction with the veteran's duties and 
environment, these letters do not corroborate the specific 
stressors alleged by the veteran beyond that it was very 
cold.  On one occasion, he also noted that guards were placed 
at a colonel's quarters because items had been stolen 
overnight.  There is no mention of any bodily harm or threat 
of bodily harm.

Under DSM-IV, a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Viewed in the context of all 
the evidence, the Board finds the allegations of a service 
stressor are not credible and are not substantiated by the 
evidence.  There are no service records or corroborating 
evidence showing the veteran experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.
The Board acknowledges that the April 2002, December 2000 and 
October 1997 psychiatric evaluations all include diagnoses of 
PTSD.  It is noteworthy, however, that any history of 
inservice stressor events reported in these psychiatric 
evaluations is based solely upon the veteran's own accounts.  
As stated above, the occurrence of an inservice stressor 
event has not been verified, and a diagnosis of PTSD based on 
unverified statements from the veteran does not prove the 
event occurred.  The Court has noted that 38 C.F.R. 
§ 3.304(f) precludes use of a medical opinion based on post-
service examination of the veteran as credible evidence to 
help establish "actual" occurrence of in-service stressors.  
Cohen, 10 Vet. App. at 128, 142.  Without evidence verifying 
the occurrence of an inservice stressor event and a nexus 
between the current psychiatric problems and that event, 
service connection for PTSD can not be granted.

While the veteran and his family members may well believe 
that he has psychiatric problems due to service, as 
laypersons without medical expertise, they are not qualified 
to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); 38 C.F.R. § 3.159(a)(1).  

The veteran's daughter asserts in several statements that she 
possesses unspecified medical training; however, any 
diagnosis offered by her also suffers from the same 3.304(f) 
preclusion.  Her opinion may not be used as credible evidence 
to establish the "actual" occurrence of in-service 
stressors.  Cohen, 10 Vet. App. at 142.

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors and a diagnosis 
of PTSD related thereto.  A critical element needed to 
establish service connection for PTSD is missing.  The 
veteran's alleged stressors have not been verified by the 
service department because they are not specific enough to 
enable verification.  He has not submitted independent 
evidence to show that his alleged stressors actually 
occurred.  Without credible supporting evidence of an 
inservice stressor, and a diagnosis of PTSD based on the 
verified stressor, threshold requirements for establishing 
service connection for PTSD are not met, and service 
connection for PTSD is not warranted.

Consequently, the claim of service connection for PTSD must 
be denied. 



ORDER

Service connection for poor leg circulation, varicose veins, 
prostate cancer and sleep apnea is denied.

Service connection for PTSD is denied.



		
	DENNIS F. CHIAPPETTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

